WALLACE, Circuit Judge,
dissenting:
I would affirm the district court’s summary judgment in favor of FFIC. Because FFIC sent prompt and adequate notice of denial, Lutz’s estoppel argument fails.
While it may be true that the FFIC notice letter was somewhat confusing and perhaps in part misleading, Alaska courts have not found denial notices legally insufficient for those reasons alone. The purpose of the notice of denial is to “give the insured a reasonable time to protect himself’ and to “avoid prejudice to the insured which may result from delays in the insured under-taking its own defense or from delays in gathering evidence essential to successfully challenge the denial of coverage or a defense.” Sauer v. Home Indent. Co., 841 P.2d 176, 182 (Alaska 1992); see *914also Jones v. Horace Mann Ins. Co., 987 P.2d 1360, 1365 (Alaska 1997).
FFIC’s notice of denial served these purposes. Bruington was timely notified of FFIC’s intent to deny coverage and a defense. Bruington was free to investigate the claim or request additional information from the insurance company. The notice did nothing to stop him from promptly undertaking his own defense and gathering the necessary evidence to challenge the denial of his coverage. Because the denial notice was adequate, FFIC is not estopped from raising coverage defenses and summary judgment in its favor was appropriate.